DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 4-10, 12-14 and 16-22 are pending:
		Claims 1, 4-10, 12-14 and 16-22 are rejected.  
		Claims 2-3, 11 and 15 have been canceled. 
		Claims 1, 3-4, 8, 12, 14, 16 and 18 have been amended.   
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 10/07/2019. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 04/04/2022 has been entered.
Response to Amendments
Amendments filed 04/04/2022 have been entered. Amendments to the claims overcome all rejections previously set forth in final Office Action mailed 01/12/2022.
Amendments have necessitated new grounds of rejection. 
Response to Arguments
Arguments filed 04/04/2022 have been entered. Arguments were fully considered. 
On page 8 of Applicant’s arguments, Applicant argues that:
Applicant respectfully disagrees with the characterization of the cited references in the Office Action. Nevertheless, and solely in an effort to advance prosecution, Applicant amends certain claims by this Response to emphasize patentable differences between the disclosed technology and the cited references. Applicant respectfully submits that the present rejections are rendered moot by the instant claims at least because none of the cited references, alone or in combination, teach or suggest all the features recited by the instant claims.

Applicant respectfully disagrees with the characterization of the cited references in the Office Action. Nevertheless, and solely in an effort to advance prosecution, Applicant amends Claim 1 to emphasize patentable differences between the disclosed technology and the cited references. For example, Applicant respectfully submits that neither Allen nor Tucker discloses each and every limitation of amended Claim 1. Claim 1 now recites, for example, "a first adjustable valve on an inlet side of one of the two or more flow paths and configured to selectively allow fluid to flow therethrough; and a second adjustable valve on an outlet side of the one of the two or more flow paths and configured to selectively allow fluid to flow therethrough." Allen and Tucker are silent regarding these features. Therefore, Allen and Tucker do not anticipate Claim 1 because they fail to teach each and every limitation recited in Claim 1.

	This argument is moot because amendments have necessitated new grounds of rejections.
Claim Objections
Claims 1 and 4-7 are objected to because of the following informalities: Claim 1 recites “the the first flow path” in line 10, consider removing “the” since it is repeated twice in the claim. Dependent claims are hereby objected due to dependency from objected claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the one or more probe apertures” in line 2. There is insufficient antecedent basis for this limitation in the claim. The claim is further indefinite because it is unclear whether “the one or more probe apertures” is referring to the “the two or more probe apertures” recited in claim 14 or something else? In interest of advancing prosecution, it is interpreted that the claim requires one or more probe apertures. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 14, 16, 18 and 20-21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by O’Leary (USPN 4,648,043).
	Regarding claim 1, O’Leary teaches a fluid chemistry manifold (corresponds to a collection of pipes; see Fig. 1A and 1B) comprising: 
	an inlet (the inlet is from pump 30 shown in Fig. 1A); 
	a first flow path (Fig. 1A, conduit 100 (O’Leary uses the term “chemical introduction header” interchangeably) is the first flow path; see C4/L55-61 and Fig. 1A) having a first diameter and a second flow path (part of main header sections 32 and 26 is the second flow path; see annotated Fig. 1A) different from the first flow path and having a second diameter greater than the first diameter (“chemical introduction header of smaller diameter…than the main header”; see Abstract, lines 3-7), each of the first flow path and the second flow path being in fluid communication with the inlet (see annotated Fig. 1A); 
	one or more probe apertures (the conduit comprises probe apertures because probes 116, 120 are installed on conduit 100; see Fig. 1A) in fluid communication with the first flow path, each of the one or more probe apertures configured to receive at least a portion of a corresponding fluid chemistry probe; 
	an outlet (see annotated Fig. 1B) in fluid communication with the first flow path and the second flow path; 
	a first adjustable valve (Fig. 1A, valve 102; see C5/L1-7) on an inlet side of the first flow path (see Fig. 1A) and configured to (i) selectively allow a fluid to flow therethrough when the fluid chemistry manifold is in an open state (the valve 102 is an open/close valve; see C5/L5-14) and (ii) direct the fluid to flow through the second flow path when the fluid chemistry manifold is in a closed state (the valve 102 is an open/close valve; see C5/L5-14; furthermore, the location valve 102 will prevent flow into conduit 100 and only allow flow through the main header 32 in a closed state; see Fig. 1A); and 
	a second adjustable valve (Fig. 1A, valve 168; see C7/L1-8) on an outlet side of the first flow path (see Fig. 1A) and configured to selectively (i) allow the fluid to flow therethrough when in the fluid chemistry manifold is in the open state (the valve 168 is an open/close valve; see C7/L22-27) and (ii) prevent the fluid from flowing therethrough when the fluid chemistry manifold is in the closed state (the valve 168 is an open/close valve; see C7/L22-27).





Annotated Figs. 1A and 1B of O’Leary

    PNG
    media_image1.png
    655
    1357
    media_image1.png
    Greyscale

	Regarding claim 6, O’Leary teaches the fluid chemistry manifold of Claim 1, wherein the inlet and the outlet are configured to attach to a pool circulation system (Fig. 1A, cooling tower 24; see C2/L37-42; “tower water…is circulated through the system”, see C2/L64-67).  
	Regarding claim 14, O’Leary teaches a fluid chemistry system (see annotated Fig. 1A and 1B) comprising: 
	a first adjustable valve (Fig. 1A, valve 102; see C5/L1-7); 
	a second adjustable valve (Fig. 1A, valve 168; see C7/L1-8); and 
	a fluid chemistry manifold (corresponds to a collection of pipes; see Fig. 1A and 1B), comprising: 
	an inlet (the inlet is from pump 30 shown in Fig. 1A);  
	two flow paths in fluid communication with the inlet (see annotated Fig. 1A) the two flow paths including a first flow path (Fig. 1A, conduit 100 (O’Leary uses the term “the chemical introduction header” interchangeably) is the first flow path; see C4/L55-61 and Fig. 1A) having a first diameter and 
a second flow path (part of main header sections 32 and 26 is the second flow path; see annotated Fig. 1A) that is different from the first flow path and having a second diameter greater than the first diameter (“chemical introduction header of smaller diameter…than the main header”; see Abstract, lines 3-7); 
	two or more probe apertures (the conduit comprises probe apertures because probes 116, 120 are installed on conduit 100; see Fig. 1A), each of the two or more probe apertures contained within the first flow path and being configured to receive at least a portion of a corresponding fluid chemistry probe; and 
	an outlet (see annotated Fig. 1B) in fluid communication with the two flow paths, 
	wherein the first adjustable valve is configured to (i) selectively allow a fluid to flow through the first flow path when the fluid chemistry system is in an open state (the valve 102 is an open/close valve; see C5/L5-14) and (ii) direct the fluid to flow through the second flow path when the fluid chemistry system is in a closed state (the valve 102 is an open/close valve; see C5/L5-14; furthermore, the location valve 102 will prevent flow into conduit 100 and only allow flow through the main header 32 in a closed state; see Fig. 1A), and 
	wherein the second adjustable valve is configured to (i) selectively allow the fluid to flow through the first flow path when the fluid chemistry system is in the open state (the valve 168 is an open/close valve; see C7/L22-27) and (ii) prevent the fluid from flowing through the first flow path when the fluid chemistry system is in the closed state (the valve 168 is an open/close valve; see C7/L22-27).  






Annotated Figs. 1A and 1B of O’Leary

    PNG
    media_image1.png
    655
    1357
    media_image1.png
    Greyscale

	Regarding claim 16, O’Leary teaches the system of Claim 14, wherein the difference between the first diameter and the second diameter causes a constant fluid flow across a probe extending from at least one of the two or more probe apertures (the limitation “causes a constant….probe apertures” is a function of the structure; functions are presumed inherent).  
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding claim 18, O’Leary teaches the system of Claim 14, wherein the first adjustable valve and the second adjustable valve are configured to selectively permit a predetermined amount of fluid flow through the first flow path when the fluid chemistry system is in the open state (O’Leary, “valves 102, 106, 168 and 170 to be opened or closed”; see C7/L18-30).   
	Regarding claim 20, O’Leary teaches the system of Claim 14, wherein the inlet and the outlet are configured to attach to a pool circulation system (Fig. 1A, the cooling tower 24; see C2/L37-42; “tower water…is circulated through the system”, see C2/L64-67).  
	Regarding claim 21, O’Leary teaches the fluid chemistry manifold of Claim 1, wherein the one or more probe apertures (the conduit 100 comprises apertures because probes are installed on said conduit) are disposed on the first flow path between the first adjustable valve and the second adjustable valve (see annotated Fig. 1A and 1B).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary (USPN 4,648,043). 
	Regarding claim 4, O’Leary teaches the fluid chemistry manifold of Claim 1. O’Leary further discloses wherein the first flow path is an upper flow path and the second flow path is a lower flow path positioned at a lower height than the upper flow path (see annotated Fig. 1A).
	O’Leary does not teach that said the first flow path is a lower path positioned lower height than said second flow path, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the positioning of the first and second flow paths (as shown in annotated Figs. 1A and 1B) of O’Leary by reversing the positioning of the flow paths such that the first flow path is a lower path positioned lower height than the second flow path because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 17, O’Leary teaches the system of Claim 14, wherein the second flow path of the two flow paths has a first height and the first flow path of the two flow paths has a second height such that the second flow path is positioned at a lower height than the first flow path (see annotated Fig. 1A).  
	O’Leary does not teach that said first flow path positioned at a lower height than said second flow path, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the positioning of the first and second flow paths (as shown in annotated Figs. 1A and 1B) of O’Leary by reversing the positioning of the flow paths such that the first flow path is positioned at a lower height than the second flow path because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Claims 5, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary (USPN 4,648,043) in view of Allen (USPN 5,422,014).
	Regarding claim 5, O’Leary teaches the fluid chemistry manifold of Claim 1.
	O’Leary does not teach the fluid chemistry manifold is configured to connect to and fluidly communicate with a water heater header.  
	In a related field of endeavor, Allen teaches an automatic chemical monitor and control system (see Entire Abstract) comprising a manifold is configured to connect to and fluidly communicate with a water heater header  (the water heater header is an inherent characteristic of the water heater 60 since the water heater requires plumbing to and from the water heater therefore said plumbing will provide a header for the water heater; the manifold 74 is in fluid communication with a water heater 60 therefore in fluid communication with a water heater header; see Fig. 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the manifold (which includes the valves, probe apertures and flow paths shown in annotated Fig. 1A) of O’Leary by configuring said manifold to connect to a water heater header (water heater and associated plumbing) as disclosed by Allen because the system (which includes the manifold) of O’Leary can be used in any water treatment or conditioning system (O’Leary, see C2/L25-35) for accurate and precise mixing of two or more fluids (O’Leary, see C2/L30-35).   
	Regarding claim 7, O’Leary teaches the fluid chemistry manifold of Claim 1 further comprising a probe (Fig. 1A, probes 116, 120; see C5/L30-40) fluidly communicate with the first flow path (see Fig. 1A), wherein the probe comprises one or more of: a pH sensor (Fig. 1, pH probe 120; see C5/L35-40), an oxidation reduction potential (ORP) sensor, and a total dissolved solids (TDS) sensor.
	O’Leary does not teach that said probe is configured to detachably attach to the one or more probe apertures.
	In a related field of endeavor, Allen teaches an automatic chemical monitor and control system (see Entire Abstract) comprising a probe (Figs. 3 and 5, sensors 76, 78, 82; see C7/L15-20) configured to detachably attach to the one or more probe apertures (the probes are connected via apertures by threaded connections; see Figs. 3 and 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the probe and probe aperture of O’Leary by configuring said probe to detachably attach (provided by threaded connections) to the probe aperture as disclosed by Allen because it is obvious to make parts separable (see MPEP § 2144.04). Additionally, it is desirable in O’Leary for the probes to be cleaned (not fouled) and operate properly (O’Leary, see C12/L48-55 and C12/63-66); therefore, one of ordinary skill in the art would have been motivated to make probes detachable for the purposes of replacing and maintaining the probes.
	Regarding claim 19, O’Leary teaches the system of Claim 14, further comprising a probe (Fig. 1A, probes 116, 120; see C5/L30-40) configured to fluidly communicate with the first flow path (see Fig. 1A), wherein the probe, comprises one or more of: a pH sensor (Fig. 1, pH probe 120; see C5/L35-40), an oxidation reduction potential (ORP) sensor and a total dissolved solids (TDS) sensor.  
	O’Leary does not teach that said probe is configured to detachably attach to the one or more probe apertures.
	In a related field of endeavor, Allen teaches an automatic chemical monitor and control system (see Entire Abstract) comprising a probe (Figs. 3 and 5, sensors 76, 78, 82; see C7/L15-20) configured to detachably attach to the one or more probe apertures (the probes are connected via apertures by threaded connections; see Figs. 3 and 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the probe and probe aperture of O’Leary by configuring said probe to detachably attach (provided by threaded connections) to the probe aperture as disclosed by Allen because it is obvious to make parts separable (see MPEP § 2144.04). Additionally, it is desirable in O’Leary for the probes to be cleaned (not fouled) and operate properly (O’Leary, see C12/L48-55 and C12/63-66); therefore, one of ordinary skill in the art would have been motivated to make probes detachable for the purposes of replacing and maintaining the probes.

Claims 8, 10, 12-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary (USPN 4,648,043) in view of Schardt (USPN 6,026,804) and further in view of Fulmer (USPN 5,993,669).
	Regarding claim 8, O’Leary teaches a system (see annotated Fig. 1A and 1B) comprising: 
	an inlet (the inlet is from pump 30 shown in Fig. 1A);
	a flow path (Fig. 1A, conduit 100 (O’Leary uses the term “the chemical introduction header” interchangeably) is the flow path; see C4/L55-61 and Fig. 1A) in fluid communication with the inlet; 
	two or more probe apertures (the conduit comprises probe apertures because probes 116, 120 are installed on conduit 100; see Fig. 1A) located along the flow path (see annotated Fig. 1A); 
	an outlet (see annotated Fig. 1B) in fluid communication with the flow path; 
	a first adjustable valve (Fig. 1A, valve 102; see C5/L1-7) disposed along the flow path at the inlet (see Fig. 1A) and configured to (i) selectively allow a fluid to flow therethrough when in an open state (the valve 102 is an open/close valve; see C5/L5-14) and (ii) direct the fluid to flow through the flow path when in a closed state (the valve 102 is an open/close valve; see C5/L5-14); and 
	a second adjustable valve (Fig. 1A, valve 168; see C7/L1-8) disposed along the flow path at the outlet (see Fig. 1A) and configured to selectively (i) allow the fluid to flow therethrough when in the open state (ii) prevent the fluid from flowing therethrough when in the closed state.  

Annotated Figs. 1A and 1B of O’Leary

    PNG
    media_image2.png
    714
    1403
    media_image2.png
    Greyscale

	O’Leary does not teach that (1) said system is a water heater header cover, (2) and does not teach that said probe apertures are located on the face of the water heater header cover, and (3)  each of the two or more probe apertures configured to receive at least a portion of a corresponding fluid chemistry probe such that a portion of each corresponding fluid chemistry probe can extend into the flow path.
	In a related field of endeavor, Schardt teaches a heater for fluids (see Entire Abstract) comprising a water heater header cover (Fig. 2, the front header 78; see C6/L35-40; the front header corresponds to a cover because the front header covers heat exchanger 68). Schardt further discloses an aperture to receive a temperature sensor (see C6/L45-50) which is located on the face of the front header (see Fig. 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system (which includes the valves, probe apertures, and flow path shown in annotated Fig. 1A) of O’Leary by configuring said system to be a water heater header cover (front header) and locating the probe apertures on the face of the water heater header cover (front header) as disclosed by Schardt because the system of O’Leary can be used in any water treatment or conditioning system (O’Leary, see C2/L25-35) for accurate and precise mixing of two or more fluids (O’Leary, see C2/L30-35).   
	The combination of references does not teach (3).
	In a related field of endeavor, Fulmer teaches a water treatment system comprising a portion of each corresponding fluid chemistry probe (probes 36) (see Fig. 2) extending into a flow path (“probes 36 which extend into flow area”) (see C4/L55-61) (see Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the probe apertures to receive a probe such that the probe extends into the flow path as disclosed by Fulmer because said configuration achieves the predictable result of obtaining data information (Fulmer, see C4/L55-60). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding claim 10, O’Leary, Schardt and Fulmer teach the water heater header cover of Claim 8, wherein the flow path comprises a bypass route (O’Leary, see annotated Figs. 1A and 1B) from the inlet to the outlet (O’Leary, see annotated Figs. 1A and 1B), the bypass route in fluid communication with both the inlet and the outlet (O’Leary, see annotated Fig. 1B).  
	Regarding claim 12, O’Leary, Schardt and Fulmer teach the water heater header cover of Claim 8, wherein the first adjustable valve and the second adjustable valve are configured to selectively permit a predetermined amount of fluid flow through the flow path when water heater header cover is in the open state (O’Leary, “valves 102, 106, 168 and 170 to be opened or closed”; see C7/L18-30).   
	Regarding claim 13, O’Leary, Schardt and Fulmer teach the water heater header cover of Claim 8, wherein the flow path is further configured to be in fluid communication with a water heater header (Schardt, Fig. 2, rear header 76; see C6/L38-42). 
	Regarding claim 22, O’Leary, Schardt and Fulmer teach the water heater header cover of Claim 8, wherein the two or more probe apertures are disposed on the flow path between the first adjustable valve and the second adjustable valve (O’Leary, see annotated Fig. 1A and 1B).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Leary (USPN 4,648,043) in view of Schardt (USPN 6,026,804) and further in view of Fulmer (USPN 5,993,669) and by evidence of Tucker (US 2013/0284649).
	Regarding claim 9, O’Leary, Schardt and Fulmer teach the water heater header cover of Claim 8 further comprising a probe configured to detachably attach to the two or more probe apertures and fluidly communicate with the flow path, wherein the probe comprises one or more of: a pH sensor (O’Leary, Fig. 1, pH probe 120; see C5/L35-40), an oxidation reduction potential (ORP) sensor, and a total dissolved solids (TDS) sensor (O’Leary, Fig. 1A, conductivity sensing probe 116; see C5/L35-40; note that a conductivity sensor measures electrical conductivity for the purpose of determining total dissolved solids by evidence of Tucker; Tucker, see ¶85). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778